Dennehy v Copperman (2015 NY Slip Op 09351)





Dennehy v Copperman


2015 NY Slip Op 09351


Decided on December 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2015

Friedman, J.P., Saxe, Manzanet-Daniels, Feinman, Gische, JJ.


15288 800349/11

[*1] Marie Dennehy, et al., Plaintiffs-Respondents,
vAlan B. Copperman, M.D., et al., Defendants-Appellants.


Aaronson Rappaport Feinstein & Deutsch, LLP, New York (Elliott J. Zucker of counsel), for Alan B. Copperman, M.D., appellant.
Mauro Lilling Naparty LLP, Woodbury (Katherine Herr Solomon of counsel), for Reproductive Medicine Associates of New York, LLP and Reproductive Medicine Associates-International, LLP, appellants.
Duffy & Duffy, PLLC, Uniondale (Edward G. Bithorn of counsel), for respondents.

Order, Supreme Court, New York County (Joan B. Lobis, J.), entered January 14, 2014, which, to the extent appealed from as limited by the briefs, denied defendants' motions to strike the request for punitive damages and to dismiss the causes of action for medical malpractice, lack of informed consent, breach of contract, and negligence, modified, on the law, to grant the motions to the extent of dismissing the causes of action for breach of contract and negligence, for the reasons set forth in
B.F. v Reproductive Medicine Assoc. of New York, LLP  (_AD3d_ [2015][Appeal No. 15289], decided simultaneously herewith), and otherwise affirmed, without costs.
All concur except Manzanet-Daniels, J. who concurs in part and dissents in part in a memorandum as follows:

MANZANET-DANIELS, J. (concurring in part and dissenting in part)


I concur in part and dissent in part for the reasons set forth in my opinion in B.F. v Reproductive Medicine Assoc. of New York, LLP  (_AD3d_ [2015][Appeal No.15289], decided simultaneously herewith).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 17, 2015
CLERK